Exhibit 10.4

SUN MICROSYSTEMS, INC.

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT

Sun Microsystems, Inc. (“Sun”) is pleased to inform you that you,
[                    ], have been granted the number of restricted stock units
(“Restricted Stock Units”) indicated below under Sun’s 1990 Long-Term Equity
Incentive Plan (the “Plan”) and the terms of this Restricted Stock Unit
agreement (including the Notice of Grant and Appendices A and B, all of which
are the “Agreement”). Subject to the provisions of the Agreement and the Plan,
the principal features of this grant are as follows:

 

Grant Date:    [Date] Total Number of Restricted Stock Units:    [To come]
Scheduled Vesting:    50% of total Restricted Stock Units vest 2.5 years after
Grant Date; remaining 50% vest 5 years after Grant Date* Purchase Price per
Share:    $.00067 payable in services rendered by you (no cash payment required)
Acceptance Deadline:    You must accept this grant of Restricted Stock Units
prior to the Acceptance Deadline, which is sixty (60) days from the Grant Date.

--------------------------------------------------------------------------------

* Except as otherwise provided in the Agreement or by the terms of the Plan, you
will not vest in the Restricted Stock Units unless you remain employed by Sun or
one of its Subsidiaries through the applicable vesting date.

Your acceptance of this grant either by signature below or by electronic
acceptance indicates your understanding that this grant is subject to all of the
terms described in this Agreement, including Appendices A and B, and the Plan.
Important additional information on vesting and forfeiture of the Restricted
Stock Units covered by this grant is contained in paragraphs 4 through 5 and
paragraph 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS OF THIS GRANT.

THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS GRANT
OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.

 

SUN MICROSYSTEMS, INC.     GRANTEE By:  

/s/ Michael A. Dillon

   

 

Title:   Senior VP, General Counsel and Secretary     [Name]



--------------------------------------------------------------------------------

APPENDIX A

TERMS OF RESTRICTED STOCK UNITS

 

  1. Grant. Sun hereby grants to you under the Plan at the per share price of
$.00067 (the “Purchase Price”), the number of Restricted Stock Units indicated
in the Notice of Grant, subject to all of the terms in this Agreement and the
Plan. The Purchase Price equals the par value of a share of Sun Common Stock (a
“Share”).

 

  2. Payment of Purchase Price. When Shares are issued to you in payment for the
Restricted Stock Units, the Purchase Price will be deemed paid through services
rendered by you (not in cash), and will be subject to the appropriate tax
withholdings.

 

  3. Sun’s Obligation to Pay. Unless and until the Restricted Stock Units have
vested in the manner set forth in paragraphs 4 or 5, you will have no right to
payment of the Restricted Stock Units. Until any vested Restricted Stock Units
actually are paid, the Restricted Stock Units will be an unsecured obligation of
Sun. Any vested Restricted Stock Units will be paid in Shares. Only whole Shares
will be issued.

 

  4. Vesting Schedule.

 

  (a) General. Except as otherwise provided in this paragraph 4 and paragraph 5
of this Agreement, and subject to paragraph 7, the Restricted Stock Units are
scheduled to vest in accordance with the vesting schedule shown in the Notice of
Grant. Restricted Stock Units scheduled to vest on any date actually will vest
only if you continue to be employed by Sun or one of its Subsidiaries through
the applicable vesting date, except to the extent otherwise provided in this
Agreement, by Sun in a written agreement between you and an authorized officer
of Sun or in accordance with the then-applicable written policies of Sun. In all
instances in which Restricted Stock Units continue to vest after you cease to be
employed by Sun or one of its Subsidiaries, the payment of such accelerated
Restricted Stock Units nevertheless will be made at the same time or times such
Restricted Stock Units would have been paid had they vested in accordance with
the vesting schedule shown in the Notice of Grant.

 

  (b) Leave of Absence. Notwithstanding the above, vesting of the Restricted
Stock Units will be suspended if you take an authorized unpaid leave of absence
(including a leave of absence for military, educational, disability or personal
purposes, but except as may be required by law) of more than thirty (30) days or
an authorized paid leave of absence of more than ninety (90) days. The vesting
schedule shown in the Notice of Grant will be delayed for the number of days
that the authorized unpaid leave of absence or authorized paid leave of absence
extends beyond the periods set forth above. The suspension of vesting will
commence on the thirty-first (31st) day of an authorized unpaid leave of absence
of more than thirty (30) days or, in the case of an authorized paid leave of
absence of more than ninety (90) days, on the ninety-first (91st) day of the
leave and the suspension will end on the earlier of: (i) the last business day
preceding the date on which your leave of absence terminates; or (ii) a date
twelve (12) months after the beginning of the leave of



--------------------------------------------------------------------------------

absence. These vesting suspension provisions will be applied in compliance with
local law. Sun policies on leave of absence may vary outside the United States,
in accordance with local law. The preceding two sentences will apply only to
those employees who are not subject to United States taxes.

 

  (c) Disability. Notwithstanding the above, if your employment with Sun (or the
employing Subsidiary) terminates as a result of your Disability, during the
twelve (12) months following your termination, you will continue to vest as to
the number of Restricted Stock Units that would have vested if you had remained
an employee of Sun (or the employing Subsidiary) during that period. For
purposes of this Agreement, “Disability” means your total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

  (d) Death. Notwithstanding the above, if your employment with Sun (or the
employing Subsidiary) terminates as a result of your death, the Restricted Stock
Units granted under this Agreement will continue to vest during the twelve
(12) months following your death as to the number of Restricted Stock Units that
would have vested had you remained an employee of Sun (or the employing
Subsidiary) during that period.

 

  5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of some or all of the Restricted Stock Units at any time, subject to the
terms of the Plan. If so accelerated, the Restricted Stock Units will be
considered as having vested as of the date specified by the Committee. If the
Committee, in its discretion, accelerates the vesting of any Restricted Stock
Units, the payment of the accelerated Restricted Stock Units nevertheless will
be made at the same time or times as if the Restricted Stock Units had vested in
accordance with the vesting schedule shown on the Notice of Grant (whether or
not you remain employed by Sun or one of its Subsidiaries).

 

  6. Payment after Vesting. Any Restricted Stock Units that vest while you
remain employed by Sun or one of its Subsidiaries in accordance with paragraph 4
will be paid to you (or in the event of your death, to your estate) in Shares as
soon as administratively practicable following the date of vesting, subject to
paragraph 9. Any Restricted Stock Units that continue to vest after you cease to
be employed by Sun or one of its Subsidiaries as provided in paragraph 4 or that
vest in accordance with paragraph 5 will be paid to you (or in the event of your
death, to your estate) in Shares in accordance with the provision of such
paragraphs, subject to paragraph 9. For each Restricted Stock Unit that vests,
you will receive one Share.

 

  7. Forfeiture. Except as expressly provided herein, any Restricted Stock Units
that have not vested at the time you cease to be employed by Sun or one of its
Subsidiaries will be forfeited and automatically transferred to and reacquired
by Sun at no cost to Sun.

 

  8. Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. The administrator or executor must furnish Sun with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to Sun to
establish the validity of the transfer and compliance with any applicable laws
or regulations.

 

  9. Withholding of Taxes. Regardless of any action Sun or the company that
employs you (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll



--------------------------------------------------------------------------------

tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that Sun and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the grant of Restricted Stock
Units, including the grant, vesting and lapse of repurchase rights, the
subsequent sale of Shares and/or the receipt of any dividends; and (2) do not
commit to structure the terms of the grant or any aspect of the grant of
Restricted Stock Units to reduce or eliminate your liability for Tax-Related
Items. When the Shares are issued as payment for vested Restricted Stock Units,
you will recognize immediate U.S. taxable income if you are a U.S. taxpayer. If
you are a non-U.S. taxpayer, you will be subject to applicable taxes in your
jurisdiction. Sun or the Employer is required to withhold from you an amount
that is sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by Sun or the
Employer with respect to the Shares. Sun or the Employer may, in its discretion,
meet this withholding requirement in any one or more of the three following
ways:

 

  (a) by withholding or selling a portion of the Shares that otherwise would be
paid out for your vested Restricted Stock Units.

 

  (b) by withholding the amount necessary to pay the applicable taxes from your
paycheck, with no withholding of Shares.

 

  (c) by requiring you to make alternate arrangements to meet the withholding
obligation.

 

  (d) or such other method as Sun or the Committee may elect in compliance with
local law.

No payment of Shares will be made to you (or your estate) for Restricted Stock
Units unless and until satisfactory arrangements (as determined by Sun) have
been made by you to fulfill Sun’s (or the Employer’s) obligation to withhold or
collect any income and other taxes with respect to the Restricted Stock Units.
By accepting this grant, you expressly consent to the withholding of Shares and
to any additional (or alternative) cash withholding as provided for in this
paragraph 9. All income and other taxes related to the Restricted Stock Unit
award and any Shares delivered in payment thereof are your sole responsibility.

 

  10. Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of Sun in
respect of any Shares deliverable hereunder unless and until certificates
representing the Shares (which may be in book entry form) have been issued,
recorded on the records of Sun or its transfer agents or registrars, and
delivered to you (including through electronic delivery to a brokerage account).
Notwithstanding any other part of this Agreement, any quarterly or other
regular, periodic dividends or distributions (as determined by Sun) will not
affect unvested Restricted Stock Units, and no dividends or other distributions
will be paid on unvested Restricted Stock Units. Notwithstanding any other part
of this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by Sun) paid on Shares will accrue with respect to
Restricted Stock Units that are vested but



--------------------------------------------------------------------------------

unpaid pursuant to paragraph 4 or 5, and will be paid out at the same time or
time(s) as the underlying Shares on which such dividends or other distributions
have accrued. After the issuance, recordation and delivery of any shares, you
will have all the rights of a stockholder of Sun with respect to voting the
Shares and receiving dividends and distributions on the Shares.

 

  11. Nature of Grant. In accepting the offer to acquire Shares, you acknowledge
that: (a) the Plan is established voluntarily by Sun, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Sun at any
time, unless otherwise provided in the Plan and this Agreement; (b) the grant of
Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of such grants even if restricted stock units have been
granted repeatedly in the past; (c) all decisions with respect to future
Restricted Stock Unit grants, if any, will be at the sole discretion of Sun;
(d) you are voluntarily participating in the Plan; (e) the grant of Restricted
Stock Units is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Sun or the Employer, and which is
outside the scope of your employment contract, if any; (f) the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) the future value of the
Shares is unknown and cannot be predicted with certainty; (h) in consideration
of the grant of Restricted Stock Units, no claim or entitlement to compensation
or damages will arise from the termination of vesting or diminution in value of
the Shares resulting from termination of your active employment by Sun or the
Employer (for any reason whatsoever and whether or not in breach of contract or
local labor laws) and you irrevocably release Sun and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you will be deemed irrevocably to have waived your entitlement to
pursue such claim; and (i) notwithstanding any terms or conditions of the Plan
to the contrary, in the event of involuntary termination of your active
employment (whether or not in breach of contract or local labor laws), your
right to continued vesting, if any, will terminate effective as of the date that
you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law), except as
expressly provided herein, and that Sun will have the exclusive discretion to
determine when you are no longer actively employed for purposes of administering
your grant of Restricted Stock Units.

 

  12. Address for Notices. Any notice to be given to Sun under the terms of this
Agreement must be addressed to Sun, in care of its Secretary, at 4150 Network
Circle, Santa Clara, CA 95054, or at such other address as Sun may hereafter
designate in writing.

 

  13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant (and the associated rights and privileges) cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or of any associated right or
privilege, or upon any attempted sale under any execution, attachment or similar
process, this grant and the associated rights and privileges will immediately
become null and void.



--------------------------------------------------------------------------------

  14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units will be registered under the U.S. federal
securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by Sun and must comply with Sun’s insider trading policies, and
any other applicable securities or other laws.

 

  15. Delay in Payment. Notwithstanding any other part of this Agreement, any
Restricted Stock Unit otherwise payable to you pursuant to this Agreement will
not be paid during the six-month period following your termination of employment
unless Sun determines, in its good faith judgment, that the payment would not
cause you to incur an additional tax under Section 409A of the Code and any
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder (“Section 409A”). If the payment of any amounts are delayed as a
result of the previous sentence, any Restricted Stock Unit otherwise payable to
you during the six (6) months following your termination will accrue during such
six-month period and will become payable in Shares on the date six (6) months
and one (1) day following the date of your termination.

 

  16. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

  17. Conditions for Issuance of Certificates for Stock. Any Shares deliverable
to you may be either previously authorized but unissued Shares or issued Shares
which have been reacquired by Sun. Sun will not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of the Shares to listing on all stock
exchanges on which the stock is listed; and (b) the completion of any
registration or other qualification of the Shares under any U.S. state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; and (c) the obtaining
of any approval or other clearance from any U.S. state or federal governmental
agency or any other governmental regulatory body, which the Committee shall, in
its absolute discretion, determine to be necessary or advisable; and (d) the
lapse of a reasonable period of time following the date of vesting or other
scheduled payout of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.

 

  18. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between this Agreement and the Plan, the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

  19. Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any rules (including, but not limited to, the determination
of whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the



--------------------------------------------------------------------------------

Committee will be final and binding upon you, Sun and all other persons. The
Committee will not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

  20. Data Privacy. By accepting this Restricted Stock Unit award or any Shares
in payment thereof, you explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by and among, as applicable, the Employer, Sun and
its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan. For the purpose of
implementing, administering and managing the Plan, you understand that Sun and
the Employer hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, Tax ID
or other identification number, salary, nationality, job title, any Shares or
directorships held in Sun, details of all Restricted Stock Units or any
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere.
Sun, as a global company, may transfer your personal data to countries which may
not provide an adequate level of protection. Sun, however, is committed to
providing a suitable and consistent level of protection for your personal data
regardless of the country in which it resides. You understand that you may
request information regarding Sun’s stock plan administration by contacting
Global Stock Plan Services. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you deposit any Shares issued at vesting or other
scheduled payout. You understand that Data will be held as long as is necessary
to implement, administer and manage the Plan. You understand that you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Global Stock Plan Services. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact Global Stock Plan Services.

 

  21. Country-Specific Terms. Appendix B of this Agreement contains additional
terms that apply to employees in certain countries. You should review Appendix B
to determine any additional terms that will apply to your grant of Restricted
Stock Units.

 

  22. Captions. Captions used in this Agreement are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

  23. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, the provision will be severable from, and the
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.



--------------------------------------------------------------------------------

  24. Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. You expressly warrant that you are not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained in the Agreement.

 

  25. Modifications to the Agreement. Modifications to this Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of Sun. Notwithstanding anything to the contrary in the Plan
or this Agreement, Sun reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without your consent, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

 

  26. Amendment, Suspension or Termination of the Plan. By accepting this award,
you expressly warrant that you have received a right to purchase stock under the
Plan, and has received, read and understood a description of the Plan. You
understand that the Plan is discretionary in nature and may be modified,
suspended or terminated by Sun at any time.

 

  27. Electronic Delivery. Sun may, in its sole discretion, decide to deliver
any documents related to the grant of Restricted Stock Units and participation
in the Plan or future restricted stock units that may be granted under the Plan
by electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by Sun or another third
party designated by Sun.

 

  28. No Effect on Employment or Service. YOU FURTHER ACKNOWLEDGE THAT NOTHING
IN THIS AGREEMENT CONSTITUTES A CONTRACT OF EMPLOYEMENT AND THAT YOU AND SUN,
INCLUDING ITS SUBSIDIARIES AND AFFILIATES, EACH RESERVES THE RIGHT TO TERMINATE
THE EMPLOYMENT RELATIONSHIP AT ANY TIME AND FOR ANY REASON, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT NOTICE, WHEREVER ALLOWED BY LOCAL LAWS.

 

  29. Notice of Governing Law. This grant of Restricted Stock Units is governed
by, and will be construed in accordance with, the laws of the State of Delaware
without regard to principles of conflict of laws. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties agree to submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation will be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

  30. Solicitation of Employees. You agree that both while employed by Sun
(including its subsidiaries and affiliates) and for twelve (12) months
immediately following the termination of employment with Sun, you shall not
either directly or indirectly solicit, induce, recruit or encourage any of Sun’s
employees to leave their employment either for yourself or for any other person
or entity.



--------------------------------------------------------------------------------

APPENDIX B

SUN MICROSYSTEMS, INC.

RESTRICTED STOCK UNIT AGREEMENT

Special Provisions for Restricted Stock Units in Countries Outside the U.S.

This Exhibit includes special terms applicable to grantees in the countries
below. These terms are in addition to those set forth in the Agreement.
Capitalized terms used but not defined herein will have the same meanings
assigned to them in the Plan and the Agreement.

Please note that the information below may relate to your exchange control
obligations. Compliance with such obligations is your responsibility and neither
Sun nor the Employer accepts any responsibility for such compliance. Also,
exchange control regulations are subject to change. As a result, you should
consult with your advisor before sending/receiving funds to the U.S. or before
selling Shares.

Argentina

The offering of the award of Restricted Stock Units and Shares issued at vesting
are offered in a private transaction. This offer is not subject to the
supervision of Argentine governmental authorities.

The Restricted Stock Units and Shares are being awarded by Sun on behalf of your
local employer. The Restricted Stock Units do not accrue on a monthly basis and
will not be granted on a regular or monthly basis.

Canada

Consent to Receive Information in English for Employees in Quebec.

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convenzion, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présents convenzion.

China

Please be advised of the following exchange control regulations that will apply
when you sell Shares.

A PRC national is permitted to open foreign exchange accounts in China and to
receive foreign exchange remitted from abroad or foreign exchange held in China.
There is no limit on the amount of foreign exchange that can be received and
maintained in the foreign exchange accounts. However, difficulties may arise
with the withdrawal and conversion of foreign currency from Chinese bank
accounts. For amounts between US$10,000 and US$50,000, you must produce
documentation to the bank evidencing the source of the funds. If the amount
exceeds US$50,000, local approval is required to withdraw and convert the
currency.

Colombia

You may be required to register any foreign investments you hold abroad,
including Shares of Sun, with the Bank of the Republic if the value of such
foreign investments exceeds the applicable threshold.



--------------------------------------------------------------------------------

Pursuant to Article 128 of the Colombian Labor Code, the Plan and related
benefits do not constitute a component of “salary” for any legal purpose.

Denmark

If you make or receive overseas payments in excess of DKK250,000, you will be
required to file a report with the Danish National Bank. This report is required
for statistical purposes only. In addition, if you establish an account holding
cash or shares abroad, you must report the account to the Danish National Bank.

If the Danish Stock Option Act applies to your grant of Restricted Stock Units,
your Restricted Stock Units will not be subject to Sun’s repurchase option upon
involuntary termination of employment that is not in breach of contract.

France

You may hold Shares acquired under the Plan outside France provided you declare
all foreign accounts, whether open, current, or closed, in your income tax
return. Furthermore, you must declare to the customs and excise authorities any
cash or securities you import or export without the use of a financial
institution when the value of the cash or securities is equal to or exceeds
€7,600.

Restricted Stock Units are being granted under a French tax-qualified plan.

Germany

Cross-border payments in excess of €12,500 must be reported monthly. If you use
a German bank to effect a cross-border payment in excess of €12,500 in
connection with the sale or securities or the payment of dividends related to
certain securities, the bank will make the report. In this case, you will not
have to report the transaction. In addition, you must report any receivables or
payables or debts in foreign currency exceeding an amount of approximately
€5,000,000 on a monthly basis. Finally, you must report on an annual basis,
Shares holding exceeding 10% of the total voting capital of Sun.

Hong Kong

The contents of the Agreement have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you have any doubt about any of the contents of the Agreement, you should obtain
independent professional advice.

India

Proceeds from the sale of Shares must be repatriated to India. You should obtain
a foreign inward remittance certificate from the bank for your records to
document compliance with this requirement and submit a copy of the foreign
inward remittance certificate to your employer.

By accepting this Restricted Stock Unit award, you acknowledge that you
understand and agree that: (i) your decision to accept the award is voluntary;
and (ii) an award granted under the Plan does not constitute a customary right
or privilege.

Ireland

Restricted Stock Units and Shares issued at vesting are offered in a private
transaction and not as a public offering. Only newly issued Shares will be used
for the payment of Restricted Stock Units to directors of Sun.

Directors and shadow directors of an Irish subsidiary are subject to certain
notification requirements under the Companies Act. Directors and shadow
directors must notify the Irish subsidiary in writing of their



--------------------------------------------------------------------------------

interest in Sun and the number and class of Shares or rights to which the
interest relates within five days of receipt or knowledge of receipt of the
Restricted Stock Units. Directors and shadow directors also must notify the
Irish subsidiary within five days of payment of their Restricted Stock Units or
of selling Shares acquired under the Plan. This disclosure requirement also
applies to any rights or Shares acquired by director’s spouse or children (under
the age of 18).

Korea

When the Shares acquired under the Plan are sold, if the proceeds exceed
US$100,000, such proceeds must be repatriated to Korea within six months.

Luxembourg

You are obligated to report any outward and inward remittance of funds to the
Banque Central de Luxembourg and/or the Service Central de La Statisque et des
Etudes Economiques (the “STATEC”). If a Luxembourg financial institution is
involved in the transaction, it will generally fulfill the reporting obligation
on your behalf. If the transaction does not involve a Luxembourg financial
institution, you will have to report the transaction (regardless of the amount
remitted or received) yourself to the STATEC on a specific form. The report has
to be filed within 15 working days following the month during which the
transaction occurred.

Netherlands

The Restricted Stock Unit award is being made to you as an incentive for you to
remain employed with your current Employer and is not remuneration for services
rendered.

Russia

If Restricted Stock Units are granted to employees in Russia, the Restricted
Stock Units will be paid to you in cash at vesting. You will receive the cash
equivalent of the fair market value of the Shares at vesting. You will not be
entitled to receive any Shares pursuant to the grant of Restricted Stock Units.

When you receive cash at vesting, you may be required to repatriate the funds to
Russia through an “F” type account opened at an authorized bank in Russia. After
you remit the sale proceeds back to Russia, you may transfer the funds to a
foreign bank account subject to the following limitations: (1) the foreign
account may be opened only for individuals; (2) the foreign account may not be
used for business activities; (3) you must give notice to the Russian tax
authorities about the opening/closing of each foreign account within one month
after the account opening/closing; and (4) you must notify the account balances
on your foreign accounts as of the beginning of each calendar year to the
Russian tax authorities. There may be additional restrictions if you
send/receive more than US$150,000 into/out of Russia within a calendar year.

Singapore

The offer is being made on a private basis and is, therefore, exempt from
registration in Singapore.

Directors of a Singapore subsidiary are subject to certain notification
requirements under the Singapore Companies Act Directors must notify the
Singapore subsidiary in writing of an interest (e.g., Shares) in Sun or any
related companies within two days of its acquisition or disposal. In addition,
directors must notify the Singapore subsidiary of any interest held in Sun or
any related company within two days of becoming a director.

Thailand

Any proceeds received from the sale of Shares must be repatriated into Thailand,
and they must be converted to Thai Baht within seven days of receipt. In the
event that the amount of the proceeds from the sale of Shares is US$20,000 or
more (or its equivalent amount at market rate). You also are required to
complete and submit a Foreign Exchange Transaction Form to the authorized agent
to report the inward remittance of the proceeds to Thailand.



--------------------------------------------------------------------------------

United Kingdom

Restricted Stock Units may only be settled in Shares.

You must also agree to certain National Insurance Contribution (NIC) passthrough
provisions in order to accept your grant.

Venezuela

This offering is personal, private, exclusive and non-transferable and is made
to you because you meet the eligibility requirements set forth in the Plan.

You agree that any modification of the Plan or its termination will not
constitute a change or impairment of the terms and conditions of your
employment.